 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KATHERINE T. LYDON
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:16-CR-00240-KJM
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   MARK CORUM,
15                  Defendant.
16

17          WHEREAS, on June 25, 2018, this Court entered a Preliminary Order of Forfeiture pursuant to

18 the provisions of 18 U.S.C. § 2253, based upon the plea agreement entered into between plaintiff and

19 defendant Mark Corum forfeiting to the United States the following property:

20                  a.      One Toshiba Satellite Laptop (C55-B5161), serial number 2F027137P;
                    b.      One Black LG cellphone, IMEI number 990000756728038; and
21                  c.      One Logitech webcam.
22          AND WHEREAS, beginning on July 4, 2018, for at least 30 consecutive days, the United States

23 published notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

24 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

25 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

26 validity of their alleged legal interest in the forfeited property;

27          AND WHEREAS, the Court has been advised that no third party has filed a claim to the subject

28 property, and the time for any person or entity to file a claim has expired.
                                                         1
                                                                                       Final Order of Forfeiture
 1          Accordingly, it is hereby ORDERED and ADJUDGED:

 2          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

 3 right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253, to be disposed of

 4 according to law, including all right, title, and interest of Mark Corum.

 5          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 6 United States of America.

 7          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

 8 property until it is disposed of according to law.

 9          SO ORDERED this 28th day of August, 2019.

10

11
                                                               UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                                                                                          Final Order of Forfeiture
